 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CATHERINE SORIA                                          )   Case No.: 1:18-cv-00089-SKO
                                                              )
12                     Plaintiff,                             )   ORDER GRANTING UNOPPOSED
     v.                                                       )   MOTION TO EXTEND TIME TO FILE
13                                                            )   RESPONSIVE BRIEF
     NANCY A. BERRYHILL,                                      )
14   Acting Commissioner of Social Security,                  )
                                                              )   (Doc. 22)
15                                                            )
                       Defendant.                             )
16                                                            )

17            The Court is in receipt of Defendant’s “Motion for Extension of Time for Defendant to
18   Respond to Plaintiff’s Motion for Summary Judgment,” (the “Motion”) requesting an extension
19   of time until March 23, 2019, for Defendant to file a response to Plaintiff’s Opening Brief. (Doc.

20   22.) This is Defendant’s third request for an extension of time and pursuant to the Court’s order

21   entered January 30, 2019 (Doc. 21), Defendant’s response to Plaintiff’s Opening Brief was due

22   March 11, 2019,1 the same day on which Defendant filed the present request for an extension.

     The Motion states Defendant’s counsel contacted Plaintiff’s counsel “who stated she has no
23
     objection to the requested relief.”
24
25   1
       The parties’ previous stipulation for an extension of time requested until March 9, 2019 for Defendant to file a
     response to Plaintiff’s opening brief. (Doc. 20.) As Defendant’s deadline fell on Saturday, Defendant had until
26   Monday, March 11, 2019 to file her responsive brief. See Fed. R. Civ. P. 6(a).

27
                                                              -1-
28
 1            Requests for extension are governed by Rule 144 of the Local Rules of the United States

 2   District Court, Eastern District of California (“Local Rules”). Local Rule 144(d) explains that

 3   “[r]equests for Court-approved extensions brought on the required filing date for the pleading or

     other document are looked upon with disfavor.” Defendant’s counsel acknowledges that the
 4
     Court disfavors requests on the eve of the filing deadline, but represents that she “has had
 5
     flu/walking pneumonia since March 1, 2019” and “had a migraine with accompanied vision loss
 6
     and vision impairment” that required her to be out of the office. (Doc. 22 at 1.) Defendant’s
 7
     counsel also contends good cause exists to grant an extension because she has “over 80+ active
 8
     social security matters, which require two or more dispositive motions until mid-April.” (Id. at
 9   2.) Given defense counsel’s representations regarding her recent illness and caseload, and the
10   fact that Plaintiff consents to the request, the Court GRANTS Defendant’s unopposed request for
11   an extension. Defendant’s counsel is hereby cautioned that any future requests for extension of
12   time shall be brought in advance of the required filing date and be supported by good cause under

13   Fed. R. Civ. P. 16(b)(4).

14            IT IS HEREBY ORDERED that Defendant shall have an extension of time, up to and
     including March 25, 2019, by which to file her responsive brief. All other deadlines set forth in
15
     the Scheduling Order (Doc. 3) are modified accordingly.
16
17
     IT IS SO ORDERED.
18
19
     Dated:     March 12, 2019                                   /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
                                                    -2-
28
